Case 4:18-cv-00227-RLY-DML Document 37 Filed 01/21/21 Page 1 of 1 PageID #: 84




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            NEW ALBANY DIVISION

DANIEL HISER,                                  )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 4:18-cv-00227-RLY-DML
                                               )
BUEHLER, INC.                                  )
                                               )
                           Defendant.          )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      On December 2, 2020, the Magistrate Judge recommended that the court enter

judgment in favor of Plaintiff and against Defendant in the amount of $42,276.24. No

objections have been filed. Accordingly, the court ADOPTS the Magistrate Judge's

recommendation. (Filing No. 36). Pursuant to Federal Rule of Civil Procedure 58, a

final judgment reflecting the same shall be entered by separate document.



SO ORDERED this 21st day of January 2021.




                                                      s/RLY




Distributed Electronically to Registered Counsel of Record.



                                           1
